Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    					    DETAILED ACTION
Claims StatusClaims 1, 3-4, 8, 10-11, 15, 17-18, 22 and 26-30 are pending and rejected.Claims 2, 5-7, 9, 12-14, 16, 19-21, 23, 24, 25, 31 and 32 were canceled.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. Applicant asserts that downloading a webpage is distinct from “downloading…a certificate,” as recited in claim 1. 	However, the Examiner respectfully disagrees as Hu et al. (U.S. Publication 2013/0246504), shows in paragraph 0073 and figure 6, shows user downloading a webpage from a website. Paragraphs 0044-0047, 0065, 0111, shows that the website provides authorization (certificate) to push notifications to the user. Paragraph 0065, shows permission message is transferred between user terminal and website by the registration management module, wherein registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. One person skilled in the art would recognize that by obtaining the authorization interface for push notifications the user would then be able to authorize of refuse notifications provided to the user. 
Applicant asserts that the references are not believed to disclose or suggest the limitation of “a push notification provider is authorized, by an operator of a push notification service that is distinct from the push notification provider or the computing device”.  	However, the Examiner respectfully disagrees as Hu et al. (U.S. Publication 2013/0246504), shows in paragraphs 0004 and 0008, the Push Proxy Gateway (PPG) authenticating the PI (Push Initiator) (i.e., operator), wherein the PPG authenticates the PI by using a trustable degree of different levels, wherein the PI transfers push content and transmissions specification to the PPG and push client. 	Applicant asserts that Hu fails to teach “sending, using the web browser, the device token to the push notification provider” and “receiving, using the web browser, a push notification provider from the push notification service”.  	However, the Examiner respectfully disagrees as Hu et al. (U.S. Publication 2013/0246504), shows in paragraph 0089 and figure 6 (S605), the client sending a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted to send a notification to the terminal. The Examiner interprets the terminal identifier as the device token. Paragraph 0092, shows the notification server receiving a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal.  	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 8, 10, 11, 15, 18, 26 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of McColgan (U.S. Publication 2014/0075515) & Jayaraman et al. (U.S. Publication 2011/0321139).

	As to claim 1, Hu discloses a method comprising: 	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol) (Hu, see [0045] & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. See [0049], the registration management module that is within notification server sends the registration request message to the notification server according to the authorization operation. See [0047] & [0031], User indicates with the authorization state that the website has authorization (certificate) to push notifications to the user, wherein user (client) is provided by a notification service provider. If the authorization state is in authorization, then the website can perform the notifications), a certificate indicating that a push notification provider is authorized, by an operator of a push notification service that is distinct from the push notification provider or the computing device, to utilize the push notification service (Hu, see [0008], the Push Proxy Gateway (PPG) has authenticated the PI (Push Initiator) (i.e., operator), the client can also rightly authenticate the PI. The PPG authenticates the PI by using a trustable degree of different levels, wherein the PI transfers push content and transmissions specification to the PPG and push client.); 	in accordance with the user allowing push notifications from the push notification provider (Hu, see [0047] & [0087], the user authorizes the website to a push notification to the user):  	generating, by the computing device, a device token for the computing device, the device token including information that identifies the computing device (Hu, see [0052], the registration module generates the receiver identifier corresponding to the terminal identifier. See fig. 2, the registration management module is within the client device);  	sending, using the web browser, the device token to the push notification provider to allow the push notification provider to send push notifications to the computing device through the push notification service (Hu, see [0089] and fig. 6 (S605), the client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted to send a notification to the terminal. The Examiner interprets the terminal identifier as the device token); and  	receiving, using the web browser, a push notification corresponding to the push notification provider from the push notification service (Hu, see [0092], after the notification server receives a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal).  	Hu is silent to transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status; 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate; 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider; and 	McColgan discloses transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates); 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates. See [0112], determining whether the token received for a client device matches the token that IDP originally created when the user/client device was previously authenticated, wherein the the IDP evaluates a policy or authorization data as part of the validation process, and in response, determine that push notifications are not permitted to be sent to the client device); 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider (McColgan, see [0134], the client device have already implicitly requested push notifications from the particular push initiator element at some earlier stage (e.g. when accepting service terms upon the initial use of the client device)); and 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan.
 	One of ordinary skill in the art would have been motivated because it would controlling the communication of push notifications between a push initiator element and a client device (McColgan – Paragraph 0001). 	Hu in view of McColgan is silent to determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority,  	However, Jayaraman discloses determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks third party interception and manipulation of a default configured domain name system (Jayaraman – Paragraph 0019).

 	As to claim 4, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 1. Hu further discloses downloading, by using the web browser, the webpage of the website corresponding to the push notification provider (Hu, see [0073], the browser downloads a webpage from the website through the HTTP protocol); obtaining a network address or uniform resource locator (URL) from the webpage (Hu, see [0073], browser visits a website (e.g., www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).

 	As to claim 8, Hu discloses non-transitory computer-readable medium including one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:  	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol) (Hu, see [0045] & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. See [0049], the registration management module that is within notification server sends the registration request message to the notification server according to the authorization operation. See [0047] & [0031], User indicates with the authorization state that the website has authorization (certificate) to push notifications to the user, wherein user (client) is provided by a notification service provider. If the authorization state is in authorization, then the website can perform the notifications), a certificate indicating that a push notification provider is authorized, by an operator of a push notification service that is distinct from the push notification provider or the computing device, to utilize the push notification service (Hu, see [0008], the Push Proxy Gateway (PPG) has authenticated the PI (Push Initiator) (i.e., operator), the client can also rightly authenticate the PI. The PPG authenticates the PI by using a trustable degree of different levels, wherein the PI transfers push content and transmissions specification to the PPG and push client.); 	in accordance with the user allowing push notifications from the push notification provider (Hu, see [0047] & [0087], the user authorizes the website to a push notification to the user):  	generating, by the computing device, a device token for the computing device, the device token including information that identifies the computing device (Hu, see [0052], the registration module generates the receiver identifier corresponding to the terminal identifier. See fig. 2, the registration management module is within the client device);  	sending, using the web browser, the device token to the push notification provider to allow the push notification provider to send push notifications to the computing device through the push notification service (Hu, see [0089] and fig. 6 (S605), the client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted to send a notification to the terminal. The Examiner interprets the terminal identifier as the device token); and  	receiving, using the web browser, a push notification corresponding to the push notification provider from the push notification service (Hu, see [0092], after the notification server receives a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal).  	Hu is silent to transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status; 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate; 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider; and 	McColgan discloses transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates); 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates. See [0112], determining whether the token received for a client device matches the token that IDP originally created when the user/client device was previously authenticated, wherein the the IDP evaluates a policy or authorization data as part of the validation process, and in response, determine that push notifications are not permitted to be sent to the client device); 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider (McColgan, see [0134], the client device have already implicitly requested push notifications from the particular push initiator element at some earlier stage (e.g. when accepting service terms upon the initial use of the client device)); and 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan.
 	One of ordinary skill in the art would have been motivated because it would controlling the communication of push notifications between a push initiator element and a client device (McColgan – Paragraph 0001). 	Hu in view of McColgan is silent to determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority,  	However, Jayaraman discloses determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks third party interception and manipulation of a default configured domain name system (Jayaraman – Paragraph 0019).

 	As to claim 11, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 8. Hu further discloses wherein the instructions cause the one or more processors to perform operations comprising: downloading, by the web browser, the webpage of the website corresponding to the push notification provider (Hu, see [0073], the browser downloads a webpage from the website through the HTTP protocol); obtaining a network address or uniform resource locator (URL) from the webpage (Hu, see [0073], browser visits a website (e.g., www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).

 	As to claim 15, Hu discloses a system comprising: one or more processors; and  	a computer-readable medium including one or more sequences of instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:  	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol) (Hu, see [0045] & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. See [0049], the registration management module that is within notification server sends the registration request message to the notification server according to the authorization operation. See [0047] & [0031], User indicates with the authorization state that the website has authorization (certificate) to push notifications to the user, wherein user (client) is provided by a notification service provider. If the authorization state is in authorization, then the website can perform the notifications), a certificate indicating that a push notification provider is authorized, by an operator of a push notification service that is distinct from the push notification provider or the computing device, to utilize the push notification service (Hu, see [0008], the Push Proxy Gateway (PPG) has authenticated the PI (Push Initiator) (i.e., operator), the client can also rightly authenticate the PI. The PPG authenticates the PI by using a trustable degree of different levels, wherein the PI transfers push content and transmissions specification to the PPG and push client.); 	in accordance with the user allowing push notifications from the push notification provider (Hu, see [0047] & [0087], the user authorizes the website to a push notification to the user):  	generating, by the computing device, a device token for the computing device, the device token including information that identifies the computing device (Hu, see [0052], the registration module generates the receiver identifier corresponding to the terminal identifier. See fig. 2, the registration management module is within the client device);  	sending, using the web browser, the device token to the push notification provider to allow the push notification provider to send push notifications to the computing device through the push notification service (Hu, see [0089] and fig. 6 (S605), the client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted to send a notification to the terminal. The Examiner interprets the terminal identifier as the device token); and  	receiving, using the web browser, a push notification corresponding to the push notification provider from the push notification service (Hu, see [0092], after the notification server receives a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal).  	Hu is silent to transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status; 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate; 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider; and 	McColgan discloses transmitting, using the web browser, a message to the push notification service, the message including the certificate and requesting information about the revocation status (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates); 	receiving, at the web browser, a response from the push notification service with information about the revocation status of the certificate (McColgan, see [0089], mobile data server is adapted to allow mobile device to directly query OCSP server to verify the revocation status of certificates. See [0112], determining whether the token received for a client device matches the token that IDP originally created when the user/client device was previously authenticated, wherein the the IDP evaluates a policy or authorization data as part of the validation process, and in response, determine that push notifications are not permitted to be sent to the client device); 	upon determining that the certificate is valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider (McColgan, see [0134], the client device have already implicitly requested push notifications from the particular push initiator element at some earlier stage (e.g. when accepting service terms upon the initial use of the client device)); and 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan.
 	One of ordinary skill in the art would have been motivated because it would controlling the communication of push notifications between a push initiator element and a client device (McColgan – Paragraph 0001). 	Hu in view of McColgan is silent to determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority,  	However, Jayaraman discloses determining, using the web browser, that the certificate is valid and by comparing the certificate to a root certificate issued by an approval authority (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks third party interception and manipulation of a default configured domain name system (Jayaraman – Paragraph 0019).
 	As to claim 18, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 15. Hu further discloses wherein the instructions cause the one or more processors to perform operations comprising: downloading, by the web browser, the webpage of the website corresponding to the push notification provider (Hu, see [0073], the browser downloads a webpage from the website through the HTTP protocol); obtaining a network address or uniform resource locator (URL) from the webpage (Hu, see [0073], browser visits a website (e.g., www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).
	
 	As to claim 26, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 1. Hu further discloses sending, from the push notification provider to a server associated with the push notification service, a message that includes one or more of information corresponding to the push notification provider, the device token, or a notification to be displayed to the computing device (Hu, see [0034], sending permission message to website (a server) with notification server that contains a notification server identifier).

 	As to claim 29, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 1. Hu further discloses presenting, on a user interface of the computing device, a list that includes the push notification provider and additional push notification providers that are approved to send push notifications to the computing device (Hu, see [0044-0045], [0047] & [0086], client prompts the user by using an interface for user selection corresponding to a website); receiving a user input selecting the push notification provider from the list (Hu, see [0044-0045], [0047] & Fig. 4A, the user can input an authorization operation of authorization or refusal for the website. The authorization includes the website identifier and user authorization state); and in response to receiving the user input, revoking the approval for the push notification provider to send push notifications to the computing device (Hu, see [0044-0045], [0047] & [0084], the authorization interface can include an interface element for the user to input the website to be authorized by the user, which prompts whether the user authorizes the website to send a notification to the user. User can authorize or refuse the website to push a notification to the user. Authorization state (e.g., authorization or refusal) information which corresponds to the website identifier and is stored in the user terminal. Authorization state can be performed different processing according to the authorization state information). 

 	As to claim 30, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 29. Hu further discloses sending, by the web browser to the push notification provider, a message with information that the approval for the push notification provider to send push notifications to the computing device has been revoked (Hu, see [0044-0045], [0047] & [0084], the authorization interface can include an interface element for the user to input the website to be authorized by the user, which prompts whether the user authorizes the website to send a notification to the user. User can authorize or refuse the website to push a notification to the user. Authorization state (e.g., authorization or refusal) information which corresponds to the website identifier and is stored in the user terminal. Authorization state can be performed different processing according to the authorization state information. The client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted or denied to send a notification to the terminal).  

Claims 3, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of McColgan (U.S. Publication 2014/0075515), Jayaraman et al. (U.S. Publication 2011/0321139) & Lynes et al. (U.S. Patent No. 9,232,339).

 	As to claim 3, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 1, but is silent to receiving, using the web browser, an application developed by the push notification provider; installing, by the computing device, the application on the computing device; after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider.  	However, Lynes discloses receiving, using the web browser, an application developed by the push notification provider (Lynes, col. 2, lines 61-67 to col. 3 lines 1-3, the system operates in a web based cloud used for accessing registration and notification information, in order to operate online allowing device data to be harvested from any number of devices and stored in a central data store. The device data can be integrated and processed to allow the identified users to receive push notifications); installing, by the computing device, the application on the computing device (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device. See col. 3 lines 61-64, using the information in the registration token 170, the registration logic 120 invokes the vendor service 180 for the mobile device 150 to send push notifications for the application 160. It is understood that if push notification are been sent to the application of the mobile device, then the application has been installed on the mobile device); after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of providing a mobile push notification system that sends notifications to various types of mobile devices using a single cloud based interface from the teachings of Lynes.
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).
 	As to claim 10, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 8, wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider; installing the application on the computing device; after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider.  	However, Lynes discloses wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider (Lynes, col. 2, lines 61-67 to col. 3 lines 1-3, the system operates in a web based cloud used for accessing registration and notification information, in order to operate online allowing device data to be harvested from any number of devices and stored in a central data store. The device data can be integrated and processed to allow the identified users to receive push notifications); installing the application on the computing device (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device. See col. 3 lines 61-64, using the information in the registration token 170, the registration logic 120 invokes the vendor service 180 for the mobile device 150 to send push notifications for the application 160. It is understood that if push notification are been sent to the application of the mobile device, then the application has been installed on the mobile device); after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of providing a mobile push notification system that sends notifications to various types of mobile devices using a single cloud based interface from the teachings of Lynes.
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).

 	As to claim 17, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 15, wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider; installing the application on the computing device; after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider. 	However, Lynes discloses wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider (Lynes, col. 2, lines 61-67 to col. 3 lines 1-3, the system operates in a web based cloud used for accessing registration and notification information, in order to operate online allowing device data to be harvested from any number of devices and stored in a central data store. The device data can be integrated and processed to allow the identified users to receive push notifications); installing the application on the computing device (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device. See col. 3 lines 61-64, using the information in the registration token 170, the registration logic 120 invokes the vendor service 180 for the mobile device 150 to send push notifications for the application 160. It is understood that if push notification are been sent to the application of the mobile device, then the application has been installed on the mobile device); after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 150. The mobile device 150 accesses the cloud 110 via a web-based protocol. The collection of device data is performed, via the web, without impacting the normal operation of the mobile device).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of providing a mobile push notification system that sends notifications to various types of mobile devices using a single cloud based interface from the teachings of Lynes.
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).

Claims 22 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of McColgan (U.S. Publication 2014/0075515) & Fox et al. (U.S. Patent No. 6,421,781).

 	As to claim 22, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 1, but is silent to wherein the certificate is generated by the push notification service. 	However, Fox discloses wherein the certificate is generated by the push notification service (Fox, see col. 6, lines 1-25 & col. 9 lines 1-17, the push server provides push notification services to certificates, wherein the web server provides the site certificate to ensure is valid). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of maintaining security in a push server from the teachings of Fox.
 	One of ordinary skill in the art would have been motivated because it would provide safeguards to proxy servers coupled to the global Internet for traveler information security (Fox – Column 2 Lines 1-27).
 	As to claim 28, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 26, but is silent to wherein the information corresponding to the push notification provider includes one or more of the certificate, or one or more domains associated with the push notification provider.   	However, Fox discloses wherein the information corresponding to the push notification provider includes one or more of the certificate, or one or more domains associated with the push notification provider (Fox, see col. 8 lines 33-67 to col. 9 lines 1-6, Unwired Planet, Inc. (website operator) (http://www.unwiredplanet.com) provides its website certificate, when its requested by the web browser).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of maintaining security in a push server from the teachings of Fox.
 	One of ordinary skill in the art would have been motivated because it would provide safeguards to proxy servers coupled to the global Internet for traveler information security (Fox – Column 2 Lines 1-27).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of McColgan (U.S. Publication 2014/0075515) & Adams et al. (U.S. Publication 2009/0113543).
 	As to claim 27, Hu in view of McColgan and Jayaraman discloses everything disclosed in claim 26. Hu further discloses transmitting, from the server to the computing device, one or more of the information corresponding to the push notification provider, or the notification to be displayed to the computing device (Hu, see [0033], the notification receiving module within the user terminal communicates with the notification server, and receives and displays notification information pushed by the notification server).   	Hu in view of McColgan and Jayaraman is silent to determining, by the server, a status of the certificate; in response to determining that the certificate is valid, identifying, by the server, the computing device based on the device token; 	However, Adams discloses determining, by the server, a status of the certificate (Adams, see [0043], server is responsible for determining the status of a given certificate); in response to determining that the certificate is valid, identifying, by the server, the computing device based on the device token (Adams, see [0043], to check the status of a certificate, a device communicates with a server in order to determine the status of the certificate);  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of McColgan and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of authorizing endpoints of a push pathway from the teachings of McColgan with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of authenticating a user to a user device using one or more-factor authentication with a certificate from the teachings of Adams. 	One of ordinary skill in the art would have been motivated because it would allow the user to be capable of conveniently and flexibly subscribe to a notification service of a website, wherein the website can acquire a capability of pushing a notification to a user terminal with small investment (Adams – 0010). 						Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443